76 So.3d 409 (2012)
B.J., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-1353.
District Court of Appeal of Florida, Third District.
January 4, 2012.
Carlos J. Martinez, Public Defender, and Howard K. Blumberg, Assistant Public Defender, and Erik D. Kverne, Certified Legal Intern, for appellant.
Pamela Jo Bondi, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ and ROTHENBERG, JJ.

CONFESSION OF ERROR
ROTHENBERG, J.
B.J., a juvenile, appeals the trial court's order adjudicating him delinquent as to the sole offense chargedresisting an officer without violence in violation of section 843.02, Florida Statutes (2011). Based on the State's proper confession of error and this Court's independent review, we reverse. The record reflects that the State failed to present any evidence which would legally justify the stop of B.J.
Reversed.